70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Stephen Edward COOPER, Appellant.
No. 95-2102.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 17, 1995.Filed Dec. 5, 1995.

Before McMILLIAN, BRIGHT and BOWMAN, Circuit Judges.
PER CURIAM.


1
A jury convicted Stephen Cooper of distributing and conspiring to distribute methamphetamine.  The district court1 subsequently sentenced Cooper to 164 months (13 years and 8 months) imprisonment.  Cooper appeals, alleging that insufficient evidence exists to support the convictions.  Cooper argues that he was convicted upon uncorroborated evidence presented by non-credible witnesses.


2
When reviewing the sufficiency of the evidence, we view the evidence in the light most favorable to the government, giving the government the benefit of all inferences that may reasonably be drawn, and we will reverse only if no reasonable jury could have concluded beyond a reasonable doubt that the defendant was guilty as charged.  United States v. Wilcox, 50 F.3d 600, 602 (8th Cir.1995).  A conviction may be based upon the uncorroborated testimony of an accomplice if that testimony is not otherwise incredible or unsubstantial on its face.  United States v. Sublet, 644 F.2d 737, 742 (8th Cir.1981) (citing United States v. Haskins, 536 F.2d 775, 779 (8th Cir.), cert. denied, 429 U.S. 898 (1976)).


3
Two of Cooper's co-conspirators testified at trial that Cooper participated in joint purchases of methamphetamine and that he subsequently distributed the drug to others.  We have examined the record and conclude that there is sufficient evidence to support the convictions.


4
Accordingly, we affirm.



1
 The Honorable Ronald E. Longstaff, United States District Court for the Southern District of Iowa